DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 05/17/2021, is entered. Claim 18 is added. Claims 1-18 are pending. The previous 112b rejections of claims 8-9 are withdrawn due to claim amendment. Applicant’s arguments regarding claims 1-17 have been fully considered but are unpersuasive. Applicant’s arguments regarding claim 18 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
On pages 9-12 of the response, applicant argues that there is no motivation or reason to include the dielectric film of Sekimura in the device of Miyashita. Specifically, applicant argues that: 1) the structure of Sekimura (two electrodes that face each other) is different than that of Miyashita (which has electrode(s) facing a diaphragm which functions as an electrode) and, thus, the dielectric film of Sekimura should not be used with the different structure of Miyashita; and 2) Miyashita (FIG. 1B) teaches unlabeled triangular elements on the diaphragm which would prevent the diaphragm from physically contacting the fixed electrodes and, thus, there is no need for the dielectric film of Sekimura. In response, the examiner firstly notes that Miyashita also discloses an embodiment (FIG. 8B) in which the unlabeled triangular elements are omitted. Secondly, as admitted by applicant, the diaphragm 6 of Miyashita functions as a detection 
On pages 10-12 of the response, applicant argues that Miyashita fails to teach that the diaphragm and the electrodes are configured to physically contact each other. Specifically, applicant argues that the bending of the diaphragm in FIG. 3 of Miyashita is merely exaggerated and cites [0013] and [0024] of Miyashita. In response, the examiner firstly notes that [0013] and [0024] of Miyashita fail to disclose, in any way, that the displacement of the diaphragm shown in FIG. 3 is “merely an exaggeration”. Secondly, Miyashita explicitly teaches ([0024]-[0025] and elsewhere) that the first capacitance sensing electrode 2 has a limited, lower pressure sensing range and the second capacitance sensing electrode 3 has a limited, higher pressure sensing range and that switching is performed when the pressure transitions from the range of the first electrode to the range of the second electrode. These ranges and the in the event of sufficient pressure, the diaphragm 6 would contact electrode 2. Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 14-15 of the response, applicant argues that Miyashita fails to teach the claim 10 limitation of “in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes”. In response, the examiner notes that Miyashita explicitly teaches ([0024]-[0029]) that detection is switched between the first electrode and the second electrode more linearly than that of the first electrode. In the aforementioned pressure segment, it is the second electrode which is used to sense capacitance/pressure. Thus, Miyashita teaches “in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes”. Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Sekimura (US 5186054 A, prior art of record).Regarding claim 1:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor device comprising:
a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]); and
a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane; 
wherein the plurality of fixed electrodes are disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane)Miyashita fails to explicitly teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodesSekimura teaches
a dielectric film (5a - Col. 3, Lines 38-41) disposed on the electrode surface of each fixed electrode (5) 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Sekimura in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane. Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Sekimura explicitly teaches such insulation as an insulation layer. The examiner notes that such an insulation layer is inherently a dielectric layer as it must have some dielectric constant.
Regarding claim 2:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1, 2, and 8B):
wherein the plurality of fixed electrodes include a central fixed electrode (2) opposed to a central portion of the membrane (6)
Regarding claim 3:Miyashita and Sekimura teach all the limitations of claim 2, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the plurality of fixed electrodes further include an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c)
Regarding claim 5:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 6:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches:
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 8:Miyashita and Sekimura teach all the limitations of claim 3, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 9:Miyashita and Sekimura teach all the limitations of claim 3, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape
Regarding claim 10:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor module for measuring pressure, the pressure sensor module comprising:
a pressure sensor device including a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]), and a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane, the plurality of fixed electrodes being disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane); and 
a sensor controller (e.g. FIG. 7 – 73) to calculate pressure to the membrane based on an electrostatic capacitance between the membrane and one of the plurality of fixed electrodes and to output the calculated value as an output pressure value therefrom ([0026]); 
wherein a pressure measurement range is divided into a plurality of pressure segments (FIG. 3); and 
in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes (FIG. 3; [0024]-[0029])Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodesSekimura teaches:
a dielectric film (5a - Col. 3, Lines 38-41) disposed on the electrode surface of each fixed electrode (5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Sekimura in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane. Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Sekimura explicitly teaches such insulation as an insulation layer. The examiner 
Regarding claim 11:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the plurality of fixed electrodes include a central fixed electrode (2) and an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c); 
the plurality of pressure segments include a first pressure segment extending to pressure at which the membrane comes into contact with the central fixed electrode, a second pressure segment extending from the pressure at which the membrane comes into contact with the central fixed electrode to pressure at which the membrane comes into contact with the outer fixed electrode, and a third pressure segment corresponding to pressure higher than the pressure at which the membrane comes into contact with the outer fixed electrode (FIG. 3; also see [0016] which teaches that more capacitance electrodes may be used); 
the output pressure value is calculated using correction formulae for the electrostatic capacitance ([0026]-[0028]); and 
the correction formulae used for the plurality of pressure segments are different from each other (inherent, however, also see [0026]-[0028])
Regarding claim 13:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and 
electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 14:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches:
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 16:Miyashita and Sekimura teach all the limitations of claim 11, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 17:Miyashita and Sekimura teach all the limitations of claim 11, as mentioned above.Miyashita also teaches
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Sekimura (US 5186054 A, prior art of record) and further in view of Kuramoto et al. (JP 2005351744 A, prior art of record - all citations are to the English translation provided in a previous Office action).Regarding claim 4:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodesKuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).
Regarding claim 12:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodesKuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Sekimura (US 5186054 A, prior art of record) and further in view of Bilic et al. (US 9791340 B2, prior art of record).Regarding claim 7:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive polysilicon electrodes, as taught by Bilic, in the device of Miyashita as it is an art-recognized material suitable for use as an electrode to sense capacitance in a pressure sensor.
Regarding claim 15:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive polysilicon electrodes, as taught by Bilic, in the device of Miyashita as it is an art-recognized material suitable for use as an electrode to sense capacitance in a pressure sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1, prior art of record - all citations are to the English translation provided in a previous Office action) in view of Sekimura (US 5186054 A, prior art of record) and further in view of Besling et al. (US 20130118265 A1).Regarding claim 18:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor device comprising:
a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]); and
a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane;
wherein the plurality of fixed electrodes are disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane); and
the plurality of fixed electrodes include a central fixed electrode (2) opposed to a central portion of the membrane (6), and an outer fixed electrode (3 / 4) surrounding the central fixed electrode and having a ring shape (e.g. FIG. 5 - 5a, 5c)
Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodes; and
an area of the outer fixed electrode is larger than an area of the central fixed electrodeSekimura teaches
a dielectric film (5a - Col. 3, Lines 38-41) disposed on the electrode surface of each of the plurality of fixed electrodes (5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Sekimura in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane. Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Sekimura explicitly teaches such insulation as an insulation layer. The examiner notes that such an insulation layer is inherently a dielectric layer as it must have some dielectric constant.Besling teaches:
an area of the outer fixed electrode (electrode below 52, seen in top right of FIG. 5 - [0078]; or FIG. 6 - 64) is larger than an area ([0020] - [t]his fixed ratio is 1 if the areas are the same but any ratio can be chosen depending on the required sensitivity; [0067], [0072], [0076], [0155]) of the central fixed electrode (electrode below 50, seen in top right of FIG. 5 - [0078]; or FIG. 6 - 62)

     The examiner notes that Besling teaches at least two embodiments: a “first embodiment” in which the electrode areas are equal; and a “second embodiment” in which the electrode areas are different (e.g. the outer electrode having a larger area than the central electrode). The above rejection uses the “second embodiment”; however, an alternative rejection is provided here which relies on the “first embodiment” of Besling (electrodes of equal area). In the “first embodiment” of Besling, the electrode areas are equal whereas the claimed invention has an outer electrode with an area greater than the area of the central electrode; however, these only differ by a literally/mathematically infinitesimal amount. Specifically if the outer electrode area is A1 and the central electrode area is A2, the “first embodiment” of Besling teaches A1 = A2 and the claimed invention is A1 > A2. Thus, the claimed dimensions / range(s) and the dimensions / range(s) disclosed by Besling differ by only a mathematically infinitesimal amount (i.e. an indefinitely small quantity; a value approaching zero). Thus the examiner concludes the aforementioned claim limitation is also obvious over the “first embodiment” of Besling pursuant to MPEP 2144.04 IV A and/or MPEP 2144.05. Furthermore, such an infinitesimal change in electrode area may occur: 1) during the production of the device of Besling due to manufacturing tolerances (i.e. in reality it is exactly equal down to the atomic scale); and/or 2) during the operation of the device of Besling due to thermal gradients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856